DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities: 
 Claim 13, line 8, “the the evaluation circuit” change to  - -the evaluation circuit - -;
Appropriate correction is required.


Non-statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 12 of U.S. Patent No. 10,203,425 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to a common inventive matter and the difference thereof is only a matter of variations of forms of representations which would have been well recognized by a person skilled in the art.


Instant Application: 16/259,349                                U.S. Patent #:  10,203,425 B2
12.    A method for determining a presence of an object in a vicinity of a first antenna or a second antenna usable to transmit a transmit signal, comprising:



indicating an object in the vicinity of the first or second antenna if the characteristic fulfills a predetermined criterion; determining if the antenna used to transmit the transmit signal has changed; and using the antenna used to transmit the transmit signal within the sensing circuit if the antenna used to transmit the transmit signal has changed.


3. The means of claim 1, wherein the predetermined criterion is a predetermined threshold.
17.    (New) The method of claim 12,    wherein the    variable characteristic is a capacitance.
4. The means of claim 1, wherein the variable characteristic is a capacitance.
18.    (New) The method of claim 12,    wherein the    predetermined criterion corresponds to a threshold value for an absorption of electromagnetic energy by the object.
5. The means of claim 1, wherein the predetermined criterion corresponds to a threshold value for an absorption of electromagnetic energy by the object.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (U.S. Publication No. 2013/0029625 A1).


                  With respect to claim 12, Park et al. discloses a method for determining a presence of an object (para 0007, lines 1-10; para 0094, lines 1-4) in a vicinity of a first antenna [1320] (see Fig. 14) or a second antenna [1330] (see Fig. 14) usable to transmit a transmit signal (para 0029, lines 1-15), comprising: monitoring a characteristic of a sensing circuit [1340] (see Fig. 14), the sensing circuit comprising a variable characteristic that is based on a proximity of an object to the first or second antenna usable to transmit a transmit signal (para 0097, lines 1-15; the variable characteristic would be the antenna performance according to the electrostatic capacitance received from the proximity module which controls the antenna matching unit according to the proximity signal);
indicating an object in the vicinity of the first or second antenna [1320, 1330] (see Fig. 14) if the characteristic fulfills a predetermined criterion (using the evaluation circuit 1310 shown in Fig. 14);
determining if the antenna used to transmit the transmit signal has changed (para 0029, lines 1-15 and para 0097, lines 1-15); and using the antenna used to transmit the transmit signal within the sensing circuit if the antenna used to transmit the transmit signal has changed (para 0097, lines 1-15; the criterion being able to control the antennas in the response to the first method or the second method).

                       With respect to claim 13, Park et al. discloses an apparatus for determining a presence of an object in a vicinity of a first antenna or a second antenna operable to transmit a transmit signal (para 0007, lines 1-10; para 0094, lines 1-4), the apparatus comprising:
[1340] (see Fig. 14) configured to have a variable characteristic that is based on a proximity of an object to the first or second antenna used to transmit the transmit signal (para 0097, lines 1-15; the variable characteristic would be the antenna performance according to the electrostatic capacitance received from the proximity module which controls the antenna matching unit according to the proximity signal);  an evaluation circuit configured to: monitor the characteristic, and determine whether the characteristic fulfills a predetermined criterion (para 0097, lines 1-15); and a switching element configured to couple the the evaluation circuit with an antenna used to transmit the transmit signal [1310] (see Fig. 14; para 0097, lines 1-15).

                   With respect to claim 14, Park et al. discloses the apparatus of claim 13, wherein the sensing circuit is configured to couple to the first antenna or the second antenna (see switching circuit 1355 shown in Fig. 14; para 0098, lines 8-11).


                     With respect to claim 15, Park et al. discloses the apparatus of claim 13, wherein the evaluation circuit (evaluation circuit 1310 shown in Fig. 14) is configured to generate a proximity signal indicating the presence of the object in the vicinity of the first antenna or the second antenna when the characteristic fulfills the predetermined criterion (para 0097, lines 1-15; the criterion being able to control the antennas in response to the first method or the second method).

With respect to claim 16, Park et al. discloses the method of claim 12, wherein the predetermined criterion is a predetermined threshold (para 0097, lines 1-15).

(para 0007, lines 9-13).

                   With respect to claim 18, Park et al. discloses the method of claim 12, wherein the predetermined criterion corresponds to a threshold value for an absorption of electromagnetic energy by the object (para 0013, lines 1-7 and para 0097, lines 1-15).

                   With respect to claim 19, Park et al. discloses an apparatus, comprising
a sensing circuit [1340] (see Fig. 14) configured to have a variable characteristic that is based on a proximity of an object to a first or second antenna operable to transmit a transmit signal (para 0097, lines 1-15; the variable characteristic would be the antenna performance according to the electrostatic capacitance received from the proximity module which controls the antenna matching unit according to the proximity signal), wherein the sensing circuit [1340] (see Fig. 14) comprise the first antenna and the second antenna (see switching circuit 1355 shown in Fig. 14; para 0098, lines 8-11); an evaluation circuit [1310] (see Fig. 14) configured to: monitor the characteristic, and determine whether the characteristic fulfills a predetermined criterion (para 0097, lines 1-15; the criterion being able to control the antennas in response to the first method or the second method); and a switching element configured to couple the evaluation circuit with an antenna used to transmit the transmit signal (see switching circuit 1355 shown in Fig. 14; para 0098, lines 8-11), wherein the evaluation circuit is configured to generate a proximity signal indicating the presence of the object in the vicinity of the first antenna or the second antenna when the characteristic fulfills the predetermined criterion (para 0097, lines 1-15; the criterion being able to control the antennas in response to the first method or the second method).

(para 0029, lines 1-12) when the characteristic fulfills the predetermined criterion (para 0097, lines 1-15).

                          With respect to claim 21, Park et al. discloses the apparatus of claim 19, wherein the predetermined criterion is a predetermined threshold (para 0097, lines 1-15).

                            With respect to claim 22, Park et al. discloses the apparatus of claim 19, wherein the variable characteristic is a capacitance (para 0007, lines 9-13).

                              With respect to claim 23, Park et al. discloses the apparatus of claim 19, wherein the predetermined criterion corresponds to a threshold value for an absorption of electromagnetic energy by the object (para 0013, lines 1-7 and para 0097, lines 1-15).

                              With respect to claim 24, Park et al. discloses the apparatus of claim 19, further comprising:
a transmitter configured to generate the transmit signal to be transmitted by the first antenna or by the second antenna (para 0033, lines 1-9).

             With respect to claim 25, Park et al. discloses the apparatus of claim 24, wherein the transmission means are configured to reduce a power of the transmit signal (para 0013, lines 1-7 and para 0036) if the characteristic fulfills the predetermined criterion (para 0097, lines 1-15).

[1320, 1330] (see Fig. 14), or the second antenna when the second antenna is used to transmit the signal (para 0029, lines 1-15).

               With respect to claim 27, Park et al. discloses the apparatus of claim 19, wherein the switching element configured to couple the antenna used to transmit the transmit signal with the evaluation circuit is configured to couple the first antenna at a first time instant and the second antenna at a second time instant (see switching element 1355 shown in Fig. 14 connected to antennas 1320 and 1330 to the controller 1310 which changes the configuration of the antenna at different instances).

               With respect to claim 28, Park et al. discloses the apparatus of claim 19, wherein the switching element (see switching circuit 1355 shown in Fig. 14; para 0098, lines 8-11) configured to couple the antenna used to transmit the transmit signal with the evaluation circuit [1310] (see Fig. 14) is configured to alternatingly couple the first antenna and the second antenna (see switching element 1355 shown in Fig. 14 connected to antennas 1320 and 1330 to the controller 1310 which changes the configuration of the antenna at different instances).

                  With respect to claim 29, Park et al. discloses the apparatus of claim 19, wherein the variable characteristic that is based on a proximity of an object (para 0029, lines 1-12) to the first and the second antenna [1320, 1330] (see Fig. 14).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.